In this case judgment was entered awarding peremptory writ of mandamus against respondents upon failure to file return to alternative writ, as required by order of court.
Some ten days after the judgment was entered respondents filed motion praying that judgment be vacated and set aside. With the motion was tendered a return signed by the Attorney General and an Assistant to the Attorney General and sworn to by a clerk in the office of the State Treasurer.
The allegations of the return were insufficient to constitute a valid defense to the alternative writ of mandamus. *Page 737 
The motion was overruled and denied.
No reversible error appears. So the judgment is affirmed.
So ordered.
Affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J. concur.
WHITFIELD, P. J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927. and Rule 21-A of the Rules of this Court.